DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the wheels" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In particular, it is unclear whether the term “the wheels” refers to wheels on the vehicle or wheels on the track assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1 – 5, 13 – 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over patent number US 3,737,001 to Rasenberger.

Regarding claim 1, Rasenberger discloses a track assembly (track assembly 2) for a motorized vehicle (vehicle 1) having at least one driven axle (arms 24 and 25), the track assembly comprising a frame (frame 9); 
	an endless track (tracks 8) engaged with a track wheel system (wheels 5, 6 and 7), the track wheel system having a track driving wheel (wheel 5) and at least another wheel (wheel 6) being rotatably mounted to the frame (frame 9) about respective axles, the endless track in driving engagement with the track driving wheel; 
	an axle engaging device (drive disc 11) rotatably mounted to the frame (frame 9) about a corresponding axle, the axle engaging device being securable to the at least one driven axle (arms 24 and 25) and being drivable into rotation by the at least one driven axle, an axis of rotation of the axle engaging device spaced apart from a ground contacting area of the endless track by a distance taken along an axis perpendicular to the ground contacting area (Figs. 5 and 7; Col. 5, Lns. 54 – 62); and 
	a mechanism (drive chain 13, chain sprocket 14, and chain sprocket 15) drivingly engaging the axle engaging device to the track driving wheel, the mechanism transmitting a rotation of the axle engaging device to the track driving wheel.

However, Rasenberger does not disclose:
	 the mechanism defines a speed ratio defined as a rotational speed of the track driving wheel over a rotational speed of the axle engaging device, the distance greater than a product of the speed ratio by a radius of the track driving wheel.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rasenberger’s track assembly such that it is configured and dimensioned to have the speed ratio and perpendicular distance described above such that the vehicle can travel at sufficient speeds in addition to overcoming rough terrains.  Modifications of size and shape are obvious to improve performance.  MPEP 2144.04(IV)(A) and (B)

Regarding claims 2, 3, 14, 15 and 19, the modified Rasenberger discloses the track assembly (track assembly 2) of claim 1.  Rasenberger does not further disclose:
	[Claims 2, 14 and 19] the distance corresponds to at least 1.8 times the product of the speed ratio by the radius of the track driving wheel; and 
	[Claims 3 and 15] the distance ranges from 2 to 5 times the product of the speed ratio by the radius of the track driving wheel.  Similarly, to claim 1, it would have been obvious to one of ordinary skill in the art, before the effective filing date to change the size of Rasenberger’s endless track to device to have the above proportions, in order to improve its performance.  MPEP 2144.04(IV)(A) and (B)

Regarding claims 4, 5 and 20, the modified Rasenberger discloses the track assembly (track assembly 2) of claim 1.  Rasenberger further discloses:
	[Claims 4 and 20] wherein the mechanism (drive chain 13, chain sprocket 14, and chain sprocket 15) includes a main driving wheel (chain sprocket 14) and a secondary driving wheel (chain sprocket 15) in driving engagement with the main driving wheel, via a chain (drive chain 13) the main driving wheel rotatable relative to the frame and disposed coaxially with the axle engaging device (drive disc 11) and rotating integrally therewith, the secondary driving wheel rotatable relative to the frame and disposed coaxially with the track driving wheel (wheel 5) and rotating integrally therewith (See Figs. 5 and 7); and
	[Claim 5] further comprising a chain (drive chain 13) disposed around the main driving wheel (chain sprocket 14) and the secondary driving wheel (chain sprocket 15), the chain (drive chain 13) drivingly engaging the main driving wheel with the secondary driving wheel (Fig. 5 and 7).

Regarding claim 13, Rasenberger discloses a motorized vehicle (vehicle 1) comprising two axles (front and rear axles, see Fig. 1), at least one of the two axles being driven, the motorized vehicle further including at least two track assemblies (left and right track assemblies 2, See Figs. 2 and 4) mounted on the at least one of the two axles, each of the at least two track assemblies having a frame (frame 9); 
	an endless track (tracks 8) engaged with a track wheel system (wheels 5, 6 and 7), the track wheel system including a track driving wheel (wheel 5) and another wheel (wheel 6) rotatably mounted on the frame about respective axles, the endless track in driving engagement with the track driving wheel;
	an axle engaging device (drive disc 11) rotatably mounted on the frame about a corresponding axle, the axle engaging device drivingly engaged by the at least one of the two axles, an axis of rotation of the axle engaging device spaced apart from a ground contacting area of the endless track by a distance taken along an axis perpendicular to the ground contacting area, each of the track assemblies secured to the motorized vehicle solely via the axle engaging device (Figs. 1 – 4); and 
	a mechanism (drive chain 13, chain sprocket 14, and chain sprocket 15) drivingly engaging the axle engaging device with the track driving wheel, the mechanism transmitting a rotation of the axle engaging device to the track driving wheel.

However, Rasenberger does not disclose:
	the mechanism defines a speed ratio defined as a rotational speed of the track driving wheel over a rotational speed of the axle engaging device, the distance greater than a product of the speed ratio by a radius of the track driving wheel.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rasenberger’s track assembly such that it is configured and dimensioned to have the speed ratio and perpendicular distance described above such that the vehicle can travel at sufficient speeds in addition to overcoming rough terrains.  Modifications of size and shape are obvious to improve design.  MPEP 2144.04(IV)(A) and (B)

Regarding claim 18, Rasenberger discloses a track kit for a motorized vehicle (vehicle 1) having wheels, the track kit comprising: 
	a mounting plate (the triangular plate mounted to arm 24 at the top of frame 9, Figs. 5 and 6) configured for being secured to one of the wheels of the motorized vehicle, the mounting plate defining a central aperture for receiving a fastener (see the nut on the outside of the triangular plate, Fig. 5 and 6); and 
	a track assembly (track assembly 2) having a frame (frame 9); 
	an endless track (tracks 8) engaged with a track wheel system (wheels 5, 6 and 7), the track wheel system having a track driving wheel (wheel 5) and at least one idler wheel (elastically yieldable periphery 17) being rotatably mounted to the frame about respective axles, the endless track in driving engagement with the track driving wheel;
	an axle engaging device (drive disc 11) rotatably mounted to the frame about a corresponding axle, the axle engaging device being securable to the mounting plate for integral rotation therewith, an axis of rotation of the axle engaging device spaced apart from a ground contacting area of the endless track by a distance taken along an axis perpendicular to the ground contacting area (Col. 5, Lns. 54 – 62); and 
	a mechanism (drive chain 13, chain sprocket 14, and chain sprocket 15) drivingly engaging the axle engaging device to the track driving wheel, the mechanism transmitting a rotation of the axle engaging device to the track driving wheel.

However, Rasenberger does not disclose:
	the mechanism defining a speed ratio defined as a rotational speed of the track driving wheel over a rotational speed of the axle engaging device, the distance greater than a product of the speed ratio by a radius of the track driving wheel.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rasenberger’s track assembly such that it is configured and dimensioned to have the speed ratio and perpendicular distance described above such that the vehicle can travel at sufficient speeds in addition to overcoming rough terrains.  Modifications of size and shape are obvious to improve design.  MPEP 2144.04(IV)(A) and (B)

Regarding claim 20, Rasenberger discloses the track kit of claim 18, further wherein the mechanism (drive chain 13, chain sprocket 14, and chain sprocket 15) includes a main driving wheel (chain sprocket 14) and a secondary driving wheel (chain sprocket 15) in driving engagement with the main driving wheel via a chain (drive chain 13), the main driving wheel rotatable relative to the frame (frame 9) and disposed coaxially with the axle engaging device (drive disc 11) and rotating integrally therewith, the secondary driving wheel rotatable relative to the frame and disposed coaxially with the track driving wheel (wheel 5) and rotating integrally therewith.

Allowable Subject Matter
Claims 6 – 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 6, Rasenberger discloses the track assembly of claim 1, wherein the mechanism includes a chain for drivingly engaging the axle engaging device and the track driving wheel, but does not further disclose the mechanism further including a tensioner for maintaining a tension in the chain.  Claims 7 – 9 depend from claim 6, and therefore would also be allowed.

Regarding claim 10, Rasenberger disclose the track assembly of claim 1, but does not further disclose the track assembly comprising a roller rotatably mounted to the frame and spaced apart from the axle engaging device along a radial distance relative to an axis of rotation of the axle engaging device, the roller configured for being in a rolling contact with the one of the wheels, an axis of rotation of the roller intersecting the axis of rotation of the axle engaging device.

Regarding claim 11, Rasenberger discloses the track assembly of claim 1, but does not disclose wherein the axle engaging device includes an annular member defining a plurality of features configured for mating with corresponding features on the one of the wheels, the features and the corresponding features configured to be matingly engaged for transferring a rotational input of the one of the wheels to the axle engaging device.  Claim 12 depends from claim 11, and therefore, is also allowed.

Regarding claim 16, the modified Rasenberger discloses the motorized vehicle of claim 13, but does not disclose the motorized vehicle further comprising wheels mounted on the axles of the vehicle, the vehicle further including at least two mounting plates secured to the wheels of the vehicle for rotating integrally therewith, the axle engaging device of each of the track assemblies in driving engagement with a respective one of the at least two mounting plates. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,863,726	to	O’Brien et al.	Tracked Drive for Vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611             


/TONY H WINNER/           Primary Examiner, Art Unit 3611